Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 3 and 6-32 are all the claims.
2.	Claim 3 is amended and new claims 9-32 are added in the Response of 10/21/2021. New Claims 9-32 are germane to the elected and examined subject matter and are joined for examination.
3.	Claims 3 and 6-32 are all the claims under examination.
4.	Applicants amendment to the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification to correct the improper use of the term, e.g., Tween, RosetteSep, KinExA, which is a trade name or a mark used in commerce. 

Claim Objections
6.	The objection to Claims 3 and 6-8 because of informalities is withdrawn.
Applicants have amended the numbers in numerical ascending order in Claim 3: “L234A, L235A, D265C and H435A”. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

7.	The rejection of Claims 3 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 3 and 6-8 for the phrase “consisting essentially of” is withdrawn in view of Applicants amendment to delete the phrase from the claims.
	b) The rejection of Claims 3 and 6-8 for the phrase “(EU index)” is withdrawn in view2 of Applicants amendment to delete the parentheses.

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180355061; filed June 4, 2018) in view of Hechler et al. (20190328899; filed December 22, 2017) is withdrawn.
	Applicants allege amino acid substitutions L234A, L235A, D265C and H435A substantially does not bind to a human Fe gamma receptor. Results provided in Figures 1B show a normalized human FcR1 binding affinity of 18 for IgG D265C; 25 for IgG D265C H435A; and -3 for IgG D265C LALA H435A as compared to 100 for wild-type (WT) IgG (see “Ab1 D265C”, “Ab1 D265C H435A”, and “Ab1 D265C LALA H435A” in Fig. 1B). D265C LALA showed a normalized level of -1 (Figure 1B; see “Ab1 D265C LALA”), whereas D265C H435A with a different IgG showed a normalized level of 33 (as shown in Figure 1C; see “Ab5 D265C.H435A”). Figure 1C also describes a level of 21 for LALA alone (see “Ab5 LALA”).
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The provisional rejection of Claims 3 and 6-8 (and new Claims 9-16) on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of copending Application No. 16/858,481 (US 20200376135) in view of Chen et al. (US 20180355061; filed June 4, 2018) is maintained.
	Applicants own data in Figure 1A and Figure 1B show that both the instant claimed D265ALALAH435A Fc substitutions as well as the reference substitutions D265ALALA Fc yield an effect on reduced FcR binding. The claims are not distinguishable from a quantitative standpoint wherein the reduction is recited as being not detectable (and a score of (-3) compared to (-1) is and remains undetectable). New claims that recite at least a 99% decrease would encompass the negative values for binding detection falling with the meaning of not detectable Fc binding. The reference specification teaches the Octet™ (BLI) assay as a measurement means.

10.	The provisional rejection of Claims 3 and 6-8 (and new Claims 9-16) on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 24 in view claims 1, 9 or 17 of copending Application No. 16/858,509 (reference application US 20200407440) is maintained. 
	Applicants own data in Figure 1A and Figure 1B show that both the instant claimed D265ALALAH435A Fc substitutions as well as the reference substitutions D265ALALA yield an effect on reduced FcR binding. The claims are not distinguishable from a quantitative standpoint wherein the reduction is recited as being not detectable (and a score of (-3) compared to (-1) is and remains undetectable). New claims that recite a 99% reduction would encompass the negative values for binding detection falling with the meaning of not detectable Fc binding. The reference specification teaches the Octet™ (BLI) assay as a measurement means.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 17-22 are indefinite for reciting “less” hydrophobic degradant. The term "less" in claim 17 is a relative term, which renders the claim indefinite.  The term "less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree for a generic hydrophobic degradant, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
b) Claims 17-32 are indefinite for the recitation “hydrophobic degradant.” The specification provides no definition but only a comparison of a substance to monomer peaks under thermal stress conditions. A search of the internet does not provide a definition for the phrase “hydrophobic degradant.” 
c) Claims 17-32 are indefinite for the phrase “thermal stress” with respect to the formation of a “hydrophobic degradant.” It is not clear if this is a change, e.g., a biochemical, conformational, configurational, etc., that is induced under thermal stress conditions to create the ambiguous “hydrophobic degradant.”

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643